Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, applicant refers to a “wheel support” that couples the chain stay to the seat stay (a structure often referred to as a dropout, but that term is not used in applicant’s disclosure).  However, applicant’s detailed disclosure does not specify a separate structure that couples the chain stay to the seat stay.  The only reference to a “wheel support” in applicant’s detailed disclosure is in paragraph [0038], by the phrase “rear wheel 24 support, as illustrated in Fig. 15”.  Element 24 is the rear wheel.  The wheel support shown in Figure 15 appears to be the lower end of the seat stay 48 proximate where the seat stay connects to the chain stay 44.  In paragraph [0025], applicant refers to “chain stays 44, wheel mounts 46, and seat stays 48”, but the wheel mounts 46 appear to be integral parts of the seat stays, as seen in Figure 15, not separate components that connect the seat stays and chain stays.  Therefore, it is not clear what applicant means by “the rear wheel support couples the chainstay to the seatstay”.  For the purpose of this Office Action, the “rear wheel support” is interpreted to include the lower end of the seat stay and the rear end of the chainstay.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (PGPub 2011/0056177) in view of Blomme et al. ((USPN 7,878,521).
Goto, in Figure 1, teaches a bicycle having a rear wheel 36, a frame 14 including a rear wheel support supported by the wheel: a motor 58 mounted to the frame: and a speed sensor 34 mounted to the wheel support (see para [90561-[00531}. Goto appears to illustrate the speed sensor 34 to be positioned on an inner portion of the rear wheel support (the illustration in Figure 1 generally shows the sensor 34 on the rear wheel support and in dashed lines, which indicates it covered by the wheel support when viewed from the outer side). However, Goto is silent regarding the exact mounting of the sensor on the wheel support.
Blomme clearly illustrates shows a bicycle having a wheel speed sensor 90 mounted to the inner side of wheel support (fork arm 34) wherein the entirety of the sensor is not visible from a side of the bicycle (see Figure 5; a front wheel sensor is illustrated, but Blomme teaches that the sensor could also be positioned on the chainstay or seatstay of the rear wheel mount). 
It would have been obvious to one of ordinary skill in the art to position the speed sensor of Goto on the inner side of the rear wheel support so that it is not visible from the side, as taught by Blomme, in order to further protect the sensor from damage and preserve the outer appearance of the cycle.
Regarding claim 2, the wheel 36 of Goto is a rear wheel and the wheel support is a rear wheel support (rear fork at the connection between the seat stay and chain stay).
Regarding claiim 3, the frame 10 of Goto further includes a chainstay and a seatstay (unnumbered but illustrated in Figure 1), and wherein the rear wheel support (position of the sensor 34) couples the chainstay to the seatstay, as illustrated in Figure 1 of Goto.
Regarding claim 4, the speed sensor 34, in Goto, is positioned to sense rotation of the rear wheel 36.
Regarding claim 5, Goto and and Blomme both show the entirety of the sensor to be covered by the rear wheel support. They show the sensor on the right rather than the left side the bicycle. However, it would have been obvious to one of ordinary skill in the art to position the sensor on the left rear wheel support rather than the right, in that there are the only two options and the sensor would perform the same function in essentially the same way on either side.
Regarding claim 6, Blomme teaches the sensor could be positioned on the seatstay, which would position the sensor above the rear wheel axle.
Regarding claim 7, the speed sensor 34 of Goto is positioned in front of the rear wheel axle, as seen in Figure 1.
Claims 1-2 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch ((DE202013008187) in view of Blomme et al. ((USPN 7,878,521).
Bosch teaches a bicycle (see Figure 1) comprising: a wheel (front and rear wheels, unnumbered); a frame 210, 110, 120, 130) including a wheel support (front and rear wheel forks, as broadly recited) supported by the wheel; a motor (Bosch teaches electric drive of the vehicle which is conventionally known to include an electric motor) mounted to the frame.
Bosch is silent regarding a speed sensor mounted to the wheel support, wherein the wheel support includes an inner face, and wherein the speed sensor is mounted on the inner face.  
Blomme teaches a bicycle 10 (see Figure 1) comprising: a wheel (front wheel 42-46 and rear wheel 69); a frame 12 including a wheel support (front fork and rear chainstay/seatstay strcuture) supported by the wheel; and a speed sensor 90 mounted to the wheel support, wherein the wheel support includes an inner face, and wherein the speed sensor is mounted on the inner face (see Figures 3 and 5).  
	Regarding claim 2, the wheel is a rear wheel 69 and the wheel support is a rear wheel support (see col. 6, lines 5-10, of Blomme; the recess 96 for the sensor 90 can be in the seat stays or chain stays, which are part of the wheel support).  
Regarding claim 8, Bosch teaches a battery 200 for powering the motor.  
Regarding claim 9, the battery 200 of Bosch includes a control panel 500, 530 that facilitates control of operation of the battery, wherein the control panel is integrated with the battery (see Figure 6b).  
Regarding claim 10, the battery and control panel of Bosch are integrally removable from the frame (see Figures 4a-4c).  
Regarding claim 11, the control panel includes a power button 530 to turn the battery on or off.  
Regarding claim 12, the control panel further includes a series of lights 500 that indicate a battery charge.  
Regarding claim 13, Bosch shows, in Figure 8b, a partial ring of lights 500 around power button 530, rather than a closed loop of lights. However, applicant has not indicated the arrangement of a closed loop of lights around the button solves a particular problem or provides some unexpected result, so the specific arrangement of the lights is seen as a design modification and it would have been obvious to one of ordinary skill in the art to form the lights in a closed loop around the switch, in order to provide additional lights showing finer detail with respect to the level of charge.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch and Blomme as applied to claims, 1, 2, and 8-13 above, and further in view of Nazawa (EP2,562,027).
Regarding claim 14, the control panel of Bosch lacks plus and minus buttons to select different modes of the battery.
Nozawa teaches a control panel 100 having a power switch 107 for turning the battery on or off, battery level indicator lights 103b, and plus and minus buttons 104a, 104b for selecting different modes of the battery.
It would have been obvious to one of ordinary skill in the art to provide plus and minus buttons on the control panel of the combinaiton, as taught by Nozawa, in order to control multiple battery functions from a single panel.
Regarding claim 15, the plus and minus buttons of Nozawa are on opposite sides of a rectangular element that might be another button, but that is not specified, and it is not the power
button. However, absent some teaching to solve a particular problem or achieve an unexpected result, the exact layout of the control panel is believed to be an obvious design choice and it would have been obvious to one of ordinary skill in the art to place the power button between the plus and minus buttons in order to group the control buttons at one location for convenience and to save space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu shows a strain gauge mounted to a rear frame dropout.
Van den Hof and Krauss show speed sensors mounted at rear wheel mounts.
Mizutani, Waterhouse, and Matsuo teach wheel speed sensors.
Genzling teaches a multi-function control panel.
Cheng shows a strain sensor mounted on an inner side of a rear wheel dropout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        
/ab/